Order entered March 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01105-CV

          TEXAS CAPITAL HOLDINGS, LLC AND TCHF III, LP, Appellants

                                             V.

                         MORBEN REALTY CO., INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-04626

                                          ORDER
       Before the Court are appellee/cross appellant Morben Realty Co., Inc.’s February 27,

2018 motion to dismiss appellants’ appeal for failure to file a brief and appellants’ March 9,

2018 opposed first motion to extend time to file a brief. We GRANT appellants’ motion and

extend the time to file their brief to March 26, 2018. We DENY appellee’s motion to dismiss.


                                                    /s/   DAVID EVANS
                                                          JUSTICE